Citation Nr: 1715383	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased initial rating for a psychiatric disability, in excess of 30 percent prior to September 22, 2014, and in excess of 50 percent as of September 22, 2014.

3.  Entitlement to a total disability rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1974 and October 1974 to July 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011 and May 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

A February 2015 Board decision denied in part, and granted in part entitlement to an increased rating for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  The Court granted a February 2016 Joint Motion for Remand and remanded this claim back to the Board for further review.  In October 2016, the Board remanded the Veteran's claim for further development, to include a new VA examination.  Those actions have been substantially developed by the Agency of Original Jurisdiction.

The issues of entitlement to service connection for a back disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to September 22, 2014, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task due to such symptoms such as depressed mood.  The evidence did not show occupational and social impairment with reduced reliability and productivity.

2.  As of September 22, 2014, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, difficulty in understanding complex commands, and impairment of short term memory.  The evidence does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 30 percent for a psychiatric disability, prior to September 22, 2014, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 50 percent, for a psychiatric disability, as of September 22, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 202 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in January 2011, April 2013, and May 2013. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the supplemental statement of the case dated in the July 2012, November 2013, and December 2013, and December 2016.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA obtained examinations in April 2013, June 2013, September 2013, September 2014, May 2015, and November 2016.  The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

Psychiatric Disability Prior to September 22, 2014

The Veteran was assigned a 30 percent rating prior to September 22, 2014, for a psychiatric disability pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

VA treatment records from March 2012 show that the Veteran was being treated for depression and prescribed medication.  He was assessed with a GAF score of 57 and a review of VA treatment records showed GAF scores prior to the effective date of the claim to ranged from 52 to 58.

An April 2013 VA examination report shows that the Veteran was diagnosed with major depression and assigned a GAF score of 60-65.  The Veteran reported to the examiner that he had PTSD, but that condition was not based upon any current signs or symptoms.  The examiner noted that it appeared that the Veteran's depression had onset after the Veteran was hit by a vehicle while crossing the street during service.  The examiner opined that the Veteran's depression was due to the physical problems he suffered as a result of an accident.  Depressive symptoms were noted to be mild to occasionally moderate in severity.  The examiner noted that the GAF score of 60-65 was based upon a diagnosis of dysthymic disorder as symptoms of major depression that were well controlled by medication and would not be expected to impact functioning.  The Veteran's occupational and social impairment was summarized with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted that a review of the Veteran's medical records showed that he had been assessed with GAF scores in the mid-50s suggesting moderate symptoms and more recently a GAF of 64 that suggested mild symptoms.  The Veteran reported that he was married and described having a good relationship with his spouse and five children.  He indicated that his spouse allowed him space while they lived in the same house and respected his need for privacy.  He reported that he did not have close friends, but was able to present well socially and was pleasant during interactions with the examiner.  The examiner reported that the Veteran demonstrated intact social skills and did not exhibit any behaviors or mannerisms during the examination that would impact his ability to interact with others when the need arose.  The examiner noted symptoms of depressed mood and anxiety due to mental condition.  After separation from the Navy, the Veteran reported that he worked as a long haul trucker from 1986 to 1990.  He reported that he attended Community College from 1990 to 1994 where he received an AA in general studies and then worked in assembly and as a process technician from 1994 to 2003.  The Veteran reported that he missed excessive work because of ongoing headaches.  The Veteran also reported that he was terminated from that position after he called in sick because of headaches, but did not see a physician as required.  He reported that he had not sought employment after being terminated from that job and did not feel that he was capable of employment because of the frequency and severity of his headaches.  

A June 2013 examination report shows that the Veteran was being examined for a claim of unemployability.  The Veteran was diagnosed with dysthymic disorder and depression with a GAF score of 60-65.  The Veteran's occupational and social impairment was summarized as an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that his marriage was great and that two of his five children lived close and visited daily.  The Veteran also reported that he maintained weekly telephone contact with his other two children that lived out of state.  He reported that the he had problems interacting with his children due to irritability.  The examiner noted that the Veteran was pleasant and outgoing during the examination, with no signs or mannerisms that would impact his ability to socialize with others when the need arose.  The examiner reported that the Veteran had symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  With regard to employability, the Veteran reported that he had difficulty with the general public due to irritability, depressed mood, and headaches.  He also noted that his back problems prevented him from standing, sitting, or walking any length of time.  The examiner reported that the Veteran was capable of maintaining the brief and superficial contact with others needed for many types of employment.  A Mental Status Examination showed a score of 29 out of 30 with no indication of cognitive limitations that would impact his ability to engage in substantial gainful activities.  The Veteran's concentration was noted to be intact and he did not appear distractible.  The examiner reported that the Veteran should be able to complete work in a timely manner without the need for inordinate supervision.  The Veteran was able to maintain brief and superficial contact with coworkers and supervisors.  While the Veteran's ability to adapt to stress was reduced, the Veteran was found to be able to adapt to limited change and should be able to make simple work related decisions.  His judgment, insight, and abstract reasoning were not observed to be impaired.  The examiner opined that the Veteran's psychiatric symptoms were not of such severity as to reasonably be expected to prevent all types of employment.

Based on the above, the Board finds that a disability rating in excess of 30 percent was not warranted prior to September 22, 2014.  The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence of that the Veteran had some disturbance of mood and depression, those bouts were intermittent and not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board finds that the treatment records and multiple VA examination reports were not indicative of occupational and social impairment that more nearly approximated the criteria for a 50 percent or higher rating.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  The records from this period show that the Veteran had a productive work history up until the time when his posttraumatic vascular headaches forced him to miss employment, and he did not visit a physician for treatment.  Prior to September 22, 2014, the Veteran reported that headaches were the major cause of unemployability and not the psychiatric disability.  There is no indication that his psychiatric disorder had any negative effect on his ability to work beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home and family life.  While there are findings that the Veteran's marital relationship was strained at times, the fact that he report that he had been married and maintained good contact with five children on a daily and weekly basis, is evidence against the claim for an increased rating prior to September 22, 2014.  The Board finds that the characterization by the examiners of the effects of the psychiatric disability, and the narrative description of symptom, more nearly approximates the criteria for a 30 percent rating.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to September 22, 2014.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 52, 55, 57, and 60-65 which contemplate impairment in several areas to moderate symptoms.  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's psychiatric symptomatology fell into the moderate to the severe range, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in moderate deficiencies or met the symptomatology for a rating greater than 30 percent, which requires occupational and social impairment with reduced reliability and productivity.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 30 percent rating. 

According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  GAF scores between 61 and 70 indicate mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  The reported symptomatology is consistent with no more than mild or moderate symptoms or mild difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socializes with and was not found to have suicidal ideations or obsessional rituals, panic attacks, neglect of personal appearance and hygiene, impaired judgment, impaired memory, or impaired abstract thinking. 

The Board acknowledges that the Veteran and his wife are competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, neither of them is competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is rated.  The Board finds those records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The Board finds that the treatment and examination records are the most persuasive in this case because of the experience and training of the examiners and treatment providers.

Finally, with regard to those issues explicitly noted in the February 2016 Joint Motion for Remand, the Board notes that consideration has been given to the September 2014 VA examination, which was the basis of the current staged rating.  The September 2014 VA examination noted a more severe psychiatric disability picture, warranting a 50 percent rating.  However, that level of severity was not shown by evidence of record prior to that examination.  While the Board acknowledges that the VA examiner at that time noted, although vaguely, that the condition had persisted since the onset of the Veteran's condition in the 1983, the Board finds that the evidence of record does not support that claim, and does not support a finding that level of disability was present prior to the examination. 

The Board notes that the Veteran was provided VA examinations in April and June 2013.  In reviewing those examination reports, the Board finds that the Veteran's array of symptoms and those effects of the manifestations of the psychiatric disability are not as severe as those outlined in the September 2014 examination.  Specifically, the Board views the key difference between these examinations surrounds the Veteran's ability to complete tasks, to include activities of daily living such as chores or maintaining personal hygiene, and his ability to socialize.  A review of the evidence of record prior to the September 2014 VA examination, shows that the Veteran's examination reports noting only some irritation, with some friends and social interactions.  In the July 2013 VA examination report, the examiner even noted that the Veteran got along well with others, to especially include his family.  With regard to social impairment, the examiner noted that generally the Veteran was able to at least achieve brief or superficial contact with others as needed to employment, to include co-workers and supervisors.  While the examiner noted some decreased ability to deal with stress, the report was overall silent on any manifestations described in the September 2014 examination such as being wholly withdrawn socially, and pushing people away.

With regard to occupational impairment, the VA examiner noted no issues with concentration, following instructions, or overall inability to compete tasks.  Again, the Board notes that in contrast with the September 2014 VA examination, which found that the Veteran had severe issues with concentration and following simple instructions to a point where the Veteran could not function independently and effectively.  The examiner of the later examination found that the Veteran could not accomplish routine daily task such as self-care, to include personal hygiene, and household chores.  The Board finds no evidence of such severe manifestations of the psychiatric disability were reported or noted in the April or July 2013 VA examinations, or the medical evidence prior to September 2014.  Therefore, the Board finds that the two staged periods to be distinct, and that the more severe condition noted from September 22, 2014, did not precede that examination to warrant a higher rating prior to the date of that examination; and as such, the Veteran's claim for a rating in excess of 30 percent for this relevant period must be denied. 

Accordingly, the Board find that the preponderance of the evidence is against the assignment of a rating greater than 30 percent prior to September 22, 2014, for a psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Psychiatric Disability as of September 22, 2014

A September 2014 private psychological evaluation report completed by Dr. E.T., diagnosed the Veteran with a depressive disorder and assigned a GAF score of 40 with a high GAF score of 45 during the past year.  Dr. E.T. noted that the Veteran was dressed in clean clothing and appeared well groomed.  He was fully cooperative, and provided information consisted with information contained in his medical records.  The Veteran spoke in a clear, coherent voice, using grammatically correct sentences.  His intellectual functioning, based on his vocabulary, general finding of information, and level of education were estimated to be within the average range.  The Veteran denied hallucinations or delusions, and none were reported throughout the examination sessions.  Dr. E.T. noted that the Veteran displayed positive clinical findings of deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; and an inability to establish and maintain effective relationships.  His mood during the examination was noted to be depressed as formally assessed through a Beck's Depression Inventory-II Results.  Dr. E.T. reported that the Veteran's depression had affected his ability to function independently and effectively.  He had occupational and social impairment with the inability to perform many routine daily tasks, such as self-care and household chores.  The Veteran's spouse reported that the Veteran had a difficulty concentrating and making decisions, and became confused.  The spouse also reported that the Veteran became confused while doing tasks, and was easily frustrated, with a loss of stress intolerance.  The spouse reported that he could not follow instructions adequately, which she attributed to the fact the he had daily pain, anxiety, and depression.  The Veteran was reported to ignore his activities of daily living, including bathing and showering for days at a time, when he was depressed and anxious.  The spouse also reported that he had episodes of hostility and irritability and could get angry with very little provocation, and experienced difficulty with short term memory.  

A November 2016 VA examination diagnosed persistent depressive disorder, or dysthymic disorder.  The examiner, after a review of the Veteran's medical and service history, and conducting an in person interview, noted only symptoms of a depressed mood with regard to the manifestations of the Veteran's condition.  Upon examination and interview, the examiner noted that the Veteran was adequately groomed with normal hygiene, and was generally cooperative and social during the interview.  The examiner noted no evidence or display of difficulty understanding or concentrating during the interview, and tracked with the conversation of the interview, demonstrating normal speech, through process, and orientation.  Further, the examiner noted no indication of suicidal or homicidal thoughts, and no evidence of hallucinations or delusions.  

With regard to functioning, the Veteran reported that he was fairly active with house chores, welding horseshoes, and baking bread.  He noted sometimes not caring about personal hygiene, but overall could care for his own grooming and hygiene.  The Veteran reported that he became irritated around people, had anxiety about being around a lot of people, and usually just wanted to be alone.  The Veteran's wife was noted to contradict those contentions, and stated that she had not seen such anxiety, and that he interacted very well with his grandchildren and family.  The examiner ultimately concluded that the Veteran's condition was productive of only occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

Considering the evidence in light of the rating criteria, the Board finds that the service connected psychiatric disability remains more nearly approximated by the current 50 percent rating as of September 22, 2014.  38 C.F.R. § 4.7 (2016).  The Board finds that a higher 70 percent rating is not warranted unless the Veteran's condition is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms do not manifest to a degree that approximates those criteria.  Specifically, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals, illogical speech, near-continuous panic attacks, impaired impulse control, or spatial disorientation.  While the Veteran's September 2014 and November 2016 examinations identified depression, issues with concentration affecting the ability to function independently, and difficulty adapting to stressful circumstances, the Board finds that those symptoms do not amount to a level in which deficiencies are present in most areas such as work, school, family, judgment, thinking, or mood.  The Veteran has been married and has close contact with his five children, grandchildren, and some friends, but also has not demonstrated deficiencies in judgment or thinking.

While the September 2014 VA examination showed that the Veteran had impairment of short term memory, disturbances in mood, an inability to follow instructions adequately, and neglecting personal appearance and hygiene that was credibly reported by the spouse, those deficiencies were not present during the more recent November 2016 VA psychiatric examination, with no indication of a lack of maintaining personal hygiene, or ability to individually complete tasks.  The Veteran, during the interview, noted that he cleaned, vacuumed, and finished chores around the house, while also maintaining hobbies.  Collectively, even considering the symptoms and functional impairments of the September 2014 examination, those symptoms are only indicative of occupational and social impairment with some inability to perform many routine tasks such as self-care and household chores.  The symptoms from those examination do not more nearly approximate the criteria for a higher rating.

In addition to the presence of the some of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's most recently assigned GAF of 40 in September 2014, and a GAF of 65 in November 2016, does not support a rating in excess of his currently assigned 50 percent.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  While the Board does acknowledge the fact that the September 2014 examiner noted a GAF score of 40, indicating severe and serous impairments to social and occupational functioning, that score is not warranted by the manifestations and symptoms identified during that examination, and differs from the examinations immediately preceding and following that examination.  Furthermore, the Board reiterates that the GAF scores assigned in a case are not dispositive of the rating to be assigned.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).  In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the relevant period, when viewed in totality with the surrounding evidence, warrant only a 50 percent rating, indicating only occupational and social impairment with reduced reliability and some social impairment.

The Board finds that the September 2014 examination report, while showing symptoms somewhat worse than in preceding and following examinations, did not show symptoms that met the criteria for a 70 percent rating as deficiencies in most areas were not shown due to psychiatric symptoms.  Therefore, a staged higher rating is not warranted.

Consequently, the Board finds that the Veteran's claim for an increased rating in excess of 50 percent as of September 22, 2014, for a psychiatric disability is not warranted, as the preponderance of evidence is against the funding that his condition is of the severity to approximate impairments to social and occupational function, to include deficiencies in most areas.  Therefore, the claim for increase must be denied.  

Other Considerations

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2014).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for psychiatric disabilities.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to make impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the psychiatric disability.  While the Veteran stopped working, that was shown to be due to a headache disability, and not due to the psychiatric disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a psychiatric disability prior to September 22, 2014, and the assignment of a rating greater than 50 percent rating for a psychiatric disability as of September 22, 2014.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to rating in excess of 30 percent, prior to September 22, 2014, for a psychiatric disability is denied.

Entitlement to a rating in excess of 50 percent, from September 22, 2014, for a psychiatric disability is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for a low back disability.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Board notes that the Veteran was provided the most recent examination for the claim for service connection for a back disability in May 2015.  During that examination, the examiner comprehensively concluded and opined that the Veteran's back condition was not etiologically related to any incident or injury during active service.  However, the examiner noted, or alluded to, the fact that the Veteran's back disability pre-existed his active duty service, but concluded that the condition was not aggravated by his service.  The Board notes that while the May 2015 examiner's opinion is considered comprehensive, the examiner finding that the Veteran had a back condition prior to service makes the opinion incomplete.  

The Board notes that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304 (b)(1) (2016).

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  C.F.R § 3.304 (b) (2016); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   VA must meet the burden to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.   Horn v. Shinseki, 25 Vet. App. 231 (2012).

Here, the Board finds that the May 2015 VA examiner's conclusion does not provide a conclusion with regard to the Veteran's preexisting back condition to the correct legal standard.  The examiner did not opine whether there was clear and unmistakable evidence to support the conclusion regarding the fact that a back strain preexisted entrance to service.  Therefore, the Board finds that examination to be incomplete and further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The TDIU claim is inextricably intertwined with the pending claim of entitlement to service connection for a low back disability.  Accordingly, consideration of the TDIU claim must be deferred pending the resolution of the pending service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the May 2015 VA examination.  If that examiner is not available, provide the claims file to another sufficiently qualified VA medical doctor examiner to provide an addendum opinion regarding the etiology of the claimed back disability.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a low back disability was incurred in or is due to active service, or arthritis manifested within one year following separation from service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file, supporting clinical findings, and X-ray imaging, should be included in the examination report.  The examiner should reconcile the opinion with the previous opinions of record, to specifically include the December 2010 private opinion, and VA examination opinions from January 2011 and May 2015.  The examiner should provide the following:

(a)  Specifically opine whether a back disability clearly and unmistakably pre-existed entrance into active service, as alluded to by the May 2015 VA examiner in the report.  If the examiner finds that a back disability clearly and unmistakably pre-existed entrance to active service, the examiner must explicitly state that, and should cite the evidence which shows that a back disability pre-existing service was clear and unmistakable. 

(b)  If a back disability clearly and unmistakably pre-existed entrance to service, the examiner must opine whether the pre-existing disability was clearly and unmistakably not aggravated by active service.  The examiner must explicitly note that a funding of a lack of aggravation during service was clear and unmistakable. 

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a back disability was incurred during service or is related to any event or injury during service.

(d)  The examiner should opine whether arthritis of the low back manifested during the first year following separation from service.

(e)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, to include a psychiatric disability, headache disability, and left wrist disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

2.  Then, readjudicate the claims for service connection for a low back disability and entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


